CALHOUN, J.
The offense, murder; the punishment, three years in the penitentiary.
■ The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
We note that the verdict of the jury finding the appellant guilty of murder without. *121-malice assessed his punishment at three years in the penitentiary, and the sentence fixed his punishment at confinement in the penitentiary for a straight term of three years. The sentence will therefore be reformed so as to assess appellant’s punishment at confinement in the penitentiary for an indeterminate period of not less than two years nor more than three years, and, as so reformed, no question being presented for .review, the judgment is affirmed. •
.Reformed and affirmed.
PER CURIAM.
The foregoing opinion of the Commission •of Appeals has been examined by the judges ■of the Court of Criminal Appeals and approved by the court.
.HAWKINS, J., not sitting.